IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

F!LED

ABi) AL-HAI)I MAHMoUi) FARAJ i SEP f 5 2009
,
Petitioner, § NANCY  CLER“
v. § civil A¢tion No. 05-1490 (PLF)
BARACK OBAMA, et dl., §
Respondents. §
l

SED] ORDER

Upon consideration of the Joint Status Report submitted by the Parties, it is herby:
ORDERED that Respondents shall file their Motion for Judgment on the Record by
October 2, 2009,
ORDERED that Petitioner shall file his Motion for Judgment on the Record and/or
Opposition to Respondents’ Motion by October 27, 2009,
ORDERED that Respondents shall file their Reply to the Motion for Judgment on the
Record and/or Opposition to Petitioner’s Motion by November 12, 2009,
ORDERED that Respondents shall complete their production of responsive Task Force
materials by September 28, 2009,
ORDERED that Respondents shall file a status report concerning the materials at issue in
their September 8, 2009 classified status report by October 8, 2009.

SO ORDERED.

Date: j !¢,f'!¢)?
HON. PAUL L. FRI N

United States District Judge